DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8 & 11is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomaswick (US 4,193,736).
Referring to claim 1, Thomaswick discloses a cargo securement system (seen in fig 2) comprising: 
a post (26, fig 2) including a footing (36, fig 6); and 
a base (100, fig 2) including a flange (104, fig 13) and a slot (108, fig 13), the flange configured to secure the base in a cargo area (22, fig 2) of a transportation vehicle (20, fig 1) and the slot shaped to removably receive an anchor portion (106, fig 13) of the footing to support the post in a substantially vertical position.



Referring to claim 5, Thomaswick additionally discloses the footing includes a support ledge (74, fig 9), a neck portion (72, fig 9) and the anchor portion, the neck portion projecting from an opposite side of the support ledge from the anchor portion, the neck portion positioned inside the first end of the rigid column member and the anchor portion projecting into the slot to support the post in the substantially vertical position.

Referring to claim 6, in addition, Thomaswick discloses the support ledge projects peripherally outward from the neck portion and the anchor portion and contacts a top surface of the base (seen in fig 8).

Referring to claim 7, Thomaswick also discloses the post includes a plurality of attachment points (38, fig 2) for securing cargo in the cargo area of the transportation vehicle.

Referring to claim 8, Thomaswick further discloses the plurality of attachment points are located on a retention grid (seen in fig 2) secured to an exterior surface of the rigid column member.


a base (100, fig 2) secured to and disposed within an aperture (110, fig 5) of a cargo platform (22, fig 5)  of a vehicle and including a body portion (102, 13) and a flange (104, fig 13) extending radially outwardly from the body portion, the body portion including an opening formed therein; and 
a post (26, fig 2) removably coupled to the base and including an elongated column member (34, fig 3) and a footing (36, fig 6) coupled to an end of the column member, the footing at least partially received in the opening formed in the body portion of the base when the post is coupled to the base and removed from the opening when the post is separated from the base.

Allowable Subject Matter
Claim 20 is allowed.
Claims 2-3, 9-10 & 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson discloses a cargo system.  Kubota discloses a supporting .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612